 1   JENNIFER MOUZIS
     State Bar No. 200280
 2   4825 J Street, Suite 222
     Sacramento, California 95819
 3   Telephone: (916) 822-8702
     Facsimile: (916) 822-8712
 4

 5
     Attorney for Defendant
     JONATHAN DARLING
 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     )      2:19-cr-00197-WBS
                                                   )
11                                 Plaintiff,      )      STIPULATION AND ORDER
                                                   )      TO CONTINUE JUDGMENT
12   v.                                            )      AND SENTENCING
                                                   )
13
                                                   )
14
     JONATHAN DARLING,                             )
                                                   )
15                           Defendant.            )
     __________________________________            )
16

17                                              STIPULATION

18
            Plaintiff, United States of America, by and through its counsel, Assistant United States
19
     Attorney Justin Lee and defendant, JONATHAN DARLING, by and through his counsel,
20
     Jennifer Mouzis, agree and stipulate to vacate the date set for judgment and sentencing, April 13,
21
     2020 at 9:00 a.m., in the above-captioned matter, and to continue the judgment and sentencing to
22
     July 20, 2020 at 9:00 a.m. in the courtroom of the Honorable William B. Shubb. Federal
23
     Probation Officer, Lynda Moore, also agrees to this change.
24

25
            In addition, the parties stipulate to the following modification to the schedule of

26   disclosure relating to the pre-sentence report (“PSR”):

27   //

28

                                                          1
 1
            Proposed Pre-Sentence Report                  June 8, 2020
 2
            Written objections to the PSR                 June 22, 2020
 3
            Final draft of the PSR                        June 29, 2020
 4
            Motion for correction of PSR                  July 6, 2020
 5
            Government’s reply                            July 13, 2020
 6

 7
            The reason for the continuance is that defendant’s counsel and probation are unable to

 8   complete the initial probation process due to restrictions set in place as a result of COVID19.

 9          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.

10   IT IS SO STIPULATED.

11   Dated: April 7, 2020                                 McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:      /s/ Justin Lee
13
                                                          JUSTIN LEE
14
                                                          Assistant United States Attorney

15   Dated: April 7, 2020                                  /s/ Jennifer Mouzis
                                                          JENNIFER MOUZIS
16                                                        Attorney for Defendant
                                                          JONATHAN DARLING
17
     //
18

19

20

21

22

23

24

25

26

27

28

                                                         2
 1
                                                  ORDER
 2
            For the reasons set forth in the accompanying stipulation, the judgment and sentencing
 3
     date of April 13, 2020 at 9:00 a.m. is reset for July 20, 2020 at 9:00 a.m.
 4
            It is FURTHER ORDERED that the schedule of disclosure be modified as follows:
 5
            Proposed Pre-Sentence Report                   June 8, 2020
 6

 7
            Written objections to the PSR                  June 22, 2020

 8          Final draft of the PSR                         June 29, 2020

 9          Motion for correction of PSR                   July 6, 2020

10          Government’s reply                             July 13, 2020

11   IT IS SO ORDERED.
12   Dated: April 7, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
